DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 10/18/2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Hilten (RN 52,518) on January 6, 2022. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1. (Currently Amended) A method for managing an electronic logbook of an aircraft, comprising the steps of:
on a computer located in a cockpit of an aircraft implementing a server hosting at least one first database, the said at least one first database instantiating said electronic logbook, refusing a read and/or write request by a client post from among a plurality of the/in the said electronic logbook, as a function of predefined criteria 
criteria associated with predefined time intervals determined between temporal milestones governing read and/or write access entitlements of the client posts during  a flight; and 
criteria of network connectivity between one or more client posts and a database associated with the electronic logbook, 
wherein said client post is associated with one of a plurality of user categories, and 
wherein each said user category is assigned read and/or write privileges with respect to each said predefined time interval, and 
synchronizing said electronic logbook with a second database hosted on a server hosted on one or more further computers outside said aircraft, 
wherein the temporal milestones comprise at least one of the following: an acceptance by a pilot of a technical status of the aircraft, a revision of the said acceptance, an approval for recommissioning, an instant from which the pilot becomes active on a mission, sign-in by a pilot, and/or a signing of the technical status by the pilot at an end of the mission.

2.	(Previously Presented) The method according to Claim 1, further comprising the step of notifying a client post in case of interruption and/or of restoral of network connectivity. 

3.	(Previously Presented) The method according to Claim 2, further comprising the step of locally saving in the client post the request, in read mode and/or in write mode, 

4.  (Original) The method according to Claim 1, further comprising the step of notifying a client post in case of agreement or of refusal of its read and/or write request. 

5.	(Previously Presented) The method according to Claim 1, wherein the read and/or write access entitlements being further dependent on that part of the electronic logbook designated by the read and/or write request. 

6.	(Previously Presented) The method according to Claim 1, wherein the read and/or write access entitlements being further dependent on a security level from among a plurality of predefined security levels. 

7.	(Previously Presented) The method according to Claim 1, wherein the read and/or write access entitlements being further dependent on a priority level from among a plurality of predefined priority levels. 

8.	(Previously Presented) The method according to Claim 1, wherein communications between one or more client posts and/or the database associated with the electronic logbook are encrypted. 

9.	(Previously Presented) The method according to Claim 1, further comprising a step of verifying an integrity of one or more parts of the electronic logbook. 



11.	(Previously Presented) The method according to Claim 1, further comprising a step of recording on a removable memory medium and/or in printing the electronic logbook. 

12.	(Previously Presented) The method according to Claim 1, wherein the said user category being selected from among the user categories comprising a flight captain of the aircraft, a copilot, and a maintenance operator of a first type or second type. 

13. (Currently Amended) The method according to Claim 1, wherein the temporal milestones comprise the the [[a]] revision of the said acceptance, the [[an]] approval for recommissioning, the instant from which the pilot becomes active on a mission, and the [[a]] signing of the technical status by the pilot at an end of the mission.

14. (Currently Amended) A non-transitory computer program product, the said non-transitory computer program product comprising code instructions to perform a method for managing an electronic logbook of an aircraft when the said non-transitory computer program product is executed on a computer, the code instructions comprising:  
on a computer located in a cockpit of an aircraft implementing a server hosting at least one first database, the said at least one first database instantiating said electronic logbook, refusing a read and/or write request by a client post from among a plurality of the/in the said electronic logbook, as a function of predefined criteria 
criteria associated with predefined time intervals determined between temporal milestones governing read and/or write access entitlements of the client posts during  a flight; and 
criteria of network connectivity between one or more client posts and a database associated with the electronic logbook, 
wherein said client post is associated with one of a plurality of user categories, and 
wherein each said user category is assigned read and/or write privileges with respect to each said predefined time interval, and 
synchronizing said electronic logbook with a second database hosted on a server hosted on one or more further computers located outside said aircraft, 
wherein the temporal milestones comprise at least one of the following: an acceptance by a pilot of a technical status of the aircraft, a revision of the said acceptance, an approval for recommissioning, an instant from which the pilot becomes active on a mission, sign-in by a pilot, and/or a signing of the technical status by the pilot at an end of the mission.

15. (Currently Amended) A system for implementing management of an electronic logbook of an aircraft, said system comprising: 
one or more computers implementing a server hosting at least one first database, the said at least one first database instantiating said electronic logbook, said one or more computers being configured to perform the steps of: 
refusing a read and/or write request by a client post from among a plurality of 
criteria associated with predefined time intervals determined between temporal milestones governing the read and/or write access entitlements of the client posts during  a flight; and 
criteria of network connectivity between one or more client posts and a database associated with the electronic logbook, 
wherein said client post is associated with one of a plurality of user categories, and 
wherein each said user category is assigned read and/or write privileges with respect to each said predefined time interval; and 
said system further comprising one or more further computers implementing a server hosting at least one second database and located in a cockpit of an aircraft, the said at least one second database instantiating said electronic logbook, the said at least one second database being synchronized with the at least one first database, 
wherein the temporal milestones comprise at least one of the following: an acceptance by a pilot of a technical status of the aircraft, a revision of the said acceptance, an approval for recommissioning, an instant from which the pilot becomes active on a mission, sign-in by a pilot, and/or a signing of the technical status by the pilot at an end of the mission.

16.  (Canceled) 



18.	  (Previously Presented) The system according to Claim 15, comprising a plurality of client posts, a client post being selected from among the client posts comprising a computer, a mobile telephone, a tablet, an electronic flight bag, a virtual reality device, and/or an augmented reality device. 

19. (Previously Presented) The method according to claim 1 wherein said temporal milestones correspond to a submission by a user having an appropriate entitlement of a predefined write operation during a preceding time interval. 

20. (Previously Presented) The method according to claim 1 comprising the further steps of performing a maintenance action or performing a pilot action on said aircraft on a basis of a content of said electronic logbook. 

21. (Previously Presented) The method according to claim 2 comprising the further steps of at least one of the following: performing a maintenance action and/or performing a pilot action on said aircraft on a basis of a content of said electronic logbook.

Allowable Subject Matter
Claims 1-15 and 17-21 are allowed that are renumbered as 1-20.
The closest prior arts Eric R. Berman (U.S. Patent No. 8,700,236), Yukawa et al (Pub. No. US2009/0265357) and/or Abderrazak Bamesberger et al (Pub. No. US2010/0268413) are generally directed to various aspects of electronic logbook flight preparation system, electronic technical logbook aircraft data processing. However, none of the cited references teaches or suggests, alone or in combination, the claimed invention as recited in independent 1, 14, and 15. The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.  The dependent claims, together with the other limitations of the respective independent claims are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033. The examiner can normally be reached M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163